Exhibit 10.1

Execution Version

PLATFORM SPECIALTY PRODUCTS CORPORATION

$250,000,000 5.875% SENIOR NOTES DUE 2025

PURCHASE AGREEMENT

December 1, 2017

Credit Suisse Securities (USA) LLC

As Representative of the several Initial Purchasers named in Schedule I attached
hereto

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

Ladies and Gentlemen:

Platform Specialty Products Corporation, a Delaware corporation (the “Company”),
proposes, upon the terms and conditions set forth in this agreement (this
“Agreement”), to issue and sell to Credit Suisse Securities (USA) LLC (“Credit
Suisse”) and the other several initial purchasers named in Schedule I hereto
(the “Initial Purchasers”), for whom Credit Suisse is acting as representative
(in such capacity, the “Representative”), $250 million in aggregate principal
amount of its 5.875% Senior Notes due 2025 (the “Notes”). The Notes will have
terms and provisions that are summarized in the Pricing Disclosure Package (as
defined below) and Offering Circular (as defined below), and are to be issued
pursuant to an Indenture (the “Indenture”) dated as of November 24, 2017 entered
into among the Company, the Guarantors (as defined below) and Computershare
Trust Company, N.A., as trustee (the “Trustee”). The Company’s obligations under
the Notes, including the due and punctual payment of interest on the Notes, will
be irrevocably and unconditionally guaranteed (the “Guarantees”) by the
guarantors listed in Schedule II hereto (together, the “Guarantors”). As used
herein, the term “Notes” shall include the Guarantees, unless the context
otherwise requires. This Agreement is to confirm the agreement concerning the
purchase of the Notes from the Company by the Initial Purchasers.

The Company has previously issued $550 million in aggregate principal amount of
its 5.875% Senior Notes due 2025 (the “Existing Notes”) under the Indenture. The
Notes constitute “Additional Notes” (as such term is defined in the Indenture)
under the Indenture. Except as otherwise disclosed in the Pricing Disclosure
Package and the Offering Circular (as defined below), the Notes will have terms
identical to the Existing Notes and will be treated as a single series of debt
securities for all purposes under the Indenture.

 

1



--------------------------------------------------------------------------------

The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Notes as follows:

1. Purchase and Resale of the Notes. The Notes will be offered and sold to the
Initial Purchasers without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(a)(2) under the Securities Act. The Company and the Guarantors have
prepared a preliminary offering circular, dated December 1, 2017 (the
“Preliminary Offering Circular”), a pricing term sheet substantially in the form
attached hereto as Schedule III (the “Pricing Term Sheet”) setting forth the
terms of the Notes omitted from the Preliminary Offering Circular and certain
other information and an offering circular, dated December 1, 2017 (the
“Offering Circular”), setting forth information regarding the Company, the
Guarantors, the Notes and the Guarantees. The Preliminary Offering Circular, as
supplemented and amended as of the Applicable Time (as defined below), together
with the Pricing Term Sheet and any of the documents listed on Schedule IV(A)
hereto are collectively referred to as the “Pricing Disclosure Package”. The
Company and the Guarantors hereby confirm that they have authorized the use of
the Pricing Disclosure Package and the Offering Circular in connection with the
offering and resale of the Notes by the Initial Purchasers. “Applicable Time”
means 1:45 p.m. (New York City time) on the date of this Agreement.

Any reference to the Preliminary Offering Circular, the Pricing Disclosure
Package or the Offering Circular shall be deemed to refer to and include the
Company’s Annual Report on Form 10-K for the year ended December 31, 2016 and
all subsequent documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”),
on or prior to the date of the Preliminary Offering Circular, the Pricing
Disclosure Package or the Offering Circular, as the case may be. Any reference
to the Preliminary Offering Circular, Pricing Disclosure Package or the Offering
Circular, as the case may be, as amended or supplemented, as of any specified
date, shall be deemed to include any documents filed with the Commission
pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of
the Preliminary Offering Circular, Pricing Disclosure Package or the Offering
Circular, as the case may be, and prior to such specified date. All documents
filed under the Exchange Act and so deemed to be included in the Preliminary
Offering Circular, Pricing Disclosure Package or the Offering Circular, as the
case may be, or any amendment or supplement thereto are hereinafter called the
“Exchange Act Reports”. For the avoidance of doubt, Exchange Act Reports shall
not include any Current Reports on Form 8-K (or portions thereof) that are
“furnished” to but not “filed” with the Commission.

You have advised the Company that you will offer and resell (the “Exempt
Resales”) to subsequent purchasers (the “Subsequent Purchasers”) the Notes
purchased by you hereunder on the terms set forth in each of the Pricing
Disclosure Package and the Offering Circular, as amended or supplemented, solely
to (i) persons whom you reasonably believe to be “qualified institutional
buyers” (“QIBs”) as defined in Rule 144A (“Rule 144A”) under the Securities Act,
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S. As used herein, the terms “offshore transaction” and “United States” have the
meanings assigned to them in Regulation S. Those persons specified in clauses
(i) and (ii) are referred to herein as “Eligible Purchasers”.

 

2



--------------------------------------------------------------------------------

2. Representations, Warranties and Agreements of the Company and the Guarantors.
The Company and each of the Guarantors, jointly and severally, represent,
warrant and agree as follows:

(a) When the Notes and Guarantees are issued and delivered pursuant to this
Agreement, such Notes and Guarantees will not be of the same class (within the
meaning of Rule 144A) as securities of the Company or the Guarantors that are
listed on a national securities exchange registered under Section 6 of the
Exchange Act or that are quoted in a United States automated inter-dealer
quotation system.

(b) Assuming the accuracy of your representations and warranties in
Section 3(b), the purchase and resale of the Notes pursuant hereto (including
pursuant to the Exempt Resales) are exempt from the registration requirements of
the Securities Act.

(c) No form of general solicitation or general advertising within the meaning of
Regulation D under the Securities Act (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) (each, a “General Solicitation”) was used
by the Company, the Guarantors, any of their respective affiliates or any of
their respective representatives (other than you and the other Initial
Purchasers, as to whom the Company and the Guarantors make no representation) in
connection with the offer and sale of the Notes.

(d) No directed selling efforts within the meaning of Rule 902 under the
Securities Act were used by the Company, the Guarantors or any of their
respective representatives (other than you and the other Initial Purchasers, as
to whom the Company and the Guarantors make no representation) with respect to
Notes sold outside the United States to Non-U.S. Persons, and the Company, any
affiliate of the Company and any person acting on its or their behalf (other
than you and the other Initial Purchasers, as to whom the Company and the
Guarantors make no representation) has complied with and will implement the
“offering restrictions” required by Rule 902 under the Securities Act.

(e) Each of the Preliminary Offering Circular, the Pricing Disclosure Package
and the Offering Circular, each as of (x) its respective date (or in the case of
the Pricing Disclosure Package, as of the Applicable Time) and (y) the Closing
Date (as defined below), contains all the information specified in, and meeting
the requirements of, Rule 144A(d)(4) under the Securities Act if the Company
were not subject to Section 13 or 15(d) of the Exchange Act.

(f) Other than the Existing Notes, none of the Company, any Guarantor nor any
other person acting on behalf of the Company or any Guarantor has sold or issued
any securities that would be integrated with the offering of the Notes
contemplated by this Agreement pursuant to the Securities Act or the rules and
regulations thereunder.

(g) The Preliminary Offering Circular, the Pricing Disclosure Package and the
Offering Circular have been prepared by the Company and the Guarantors for use
by the Initial Purchasers in connection with the Exempt Resales. No order or
decree preventing or suspending

 

3



--------------------------------------------------------------------------------

the use of the Preliminary Offering Circular, the Pricing Disclosure Package or
the Offering Circular, or any order asserting that the transactions contemplated
by this Agreement are subject to the registration requirements of the Securities
Act has been issued, and no proceeding for that purpose has commenced or is
pending or, to the knowledge of the Company or any of the Guarantors is
contemplated.

(h) The Offering Circular will not, as of its date or as of the Closing Date,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Offering
Circular in reliance upon and in conformity with written information furnished
to the Company through the Representative by or on behalf of any Initial
Purchaser specifically for inclusion therein, which information is specified in
Section 8(e).

(i) The Pricing Disclosure Package did not, as of the Applicable Time, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Company through the Representative by or on
behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).

(j) The Company has not made any offer to sell or solicitation of an offer to
buy the Notes that would constitute a “free writing prospectus” (if the offering
of the Notes was made pursuant to a registered offering under the Securities
Act), as defined in Rule 433 under the Securities Act (a “Free Writing Offering
Document”) without the prior consent of the Representative; any such Free
Writing Offering Document the use of which has been previously consented to by
the Initial Purchasers is listed on Schedule IV.

(k) Each Free Writing Offering Document listed in Schedule IV hereto, when taken
together with the Pricing Disclosure Package, did not, as of the Applicable
Time, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from such Free Writing Offering Document listed in Schedule IV hereto in
reliance upon and in conformity with written information furnished to the
Company through the Representative by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in
Section 8(e).

(l) The Exchange Act Reports, when they were (and to the extent they are
incorporated by reference into the Preliminary Offering Circular and Offering
Circular are) filed with the Commission, conformed (and to the extent they are
incorporated by reference into the Offering Circular will conform) in all
material respects to the applicable requirements of the Exchange Act and the
applicable rules and regulations of the Commission thereunder. The Exchange Act
Reports did not (and to the extent they are incorporated by reference into the
Offering Circular will not, when filed with the Commission) contain an untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

4



--------------------------------------------------------------------------------

(m) Each of the Company, the Guarantors and their respective subsidiaries has
been duly organized, is validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of their respective
jurisdiction of organization and is duly qualified to do business and in good
standing as a foreign corporation or other business entity in each jurisdiction
in which its ownership or lease of property or the conduct of its businesses
requires such qualification, except where the failure to be so qualified or in
good standing would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), results of operations, stockholders’ equity, properties or business
of the Company and its subsidiaries taken as a whole (a “Material Adverse
Effect”). Each of the Company, the Guarantors and their respective subsidiaries
has all power and authority necessary to own or hold its properties and to
conduct the businesses in which it is engaged. The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed on Schedule V hereto.

(n) The Company has an authorized capitalization as set forth in each of the
Pricing Disclosure Package and the Offering Circular, and all of the issued
shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and non-assessable, conform to the description thereof
contained in the Pricing Disclosure Package and Offering Circular and were
issued in compliance with federal and state securities laws and not in violation
of any preemptive right, resale right, right of first refusal or similar right.
All of the Company’s options and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly authorized
and validly issued, conform to the description therefor contained or
incorporated by reference in the Pricing Disclosure Package and Offering
Circular and were issued in compliance with federal and state securities laws.
All of the issued shares of capital stock or other ownership interest of each
subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or claims, except
as described in the Pricing Disclosure Package and the Offering Circular and
except for such liens, encumbrances, equities or claims as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(o) The Company and each of the Guarantors has all requisite corporate,
partnership or limited liability company power and authority, as applicable, to
execute, deliver and perform their respective obligations under the Indenture.
The Indenture has been duly and validly authorized by the Company and the
Guarantors and constitutes the valid and binding agreement of the Company and
the Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law). Assuming the accuracy of the representation and
warranties of the Initial Purchasers contained in Section 3(b) and their
compliance with all of their covenants therein, no qualification of the
Indenture under the Trust Indenture Act of 1939 (the “Trust Indenture Act”) is
required in connection with the offer and sale of the Notes contemplated hereby
or in connection with the Exempt Resales. The Indenture conforms in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Circular.

 

5



--------------------------------------------------------------------------------

(p) The Company has all requisite corporate power and authority to execute,
issue, sell and perform its obligations under the Notes. The Notes have been
duly authorized by the Company and, when duly executed by the Company in
accordance with the terms of the Indenture, assuming due authentication of the
Notes by the Trustee, upon delivery to the Initial Purchasers against payment
therefor in accordance with the terms hereof, will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Notes will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Circular.

(q) Each Guarantor has all requisite corporate, partnership or limited liability
company power and authority, as applicable, to execute, issue and perform its
obligations under the Guarantees. The Guarantees have been duly and validly
authorized by the Guarantors and upon the due execution, authentication and
delivery of the Notes in accordance with the Indenture and the issuance of the
Notes in the sale to the Initial Purchasers contemplated by this Agreement, will
constitute valid and binding obligations of the Guarantors, enforceable against
the Guarantors in accordance with their terms, except as such enforceability may
be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law). The Guarantees will conform
in all material respects to the description thereof in each of the Pricing
Disclosure Package and the Offering Circular.

(r) The Company and the Guarantors have all requisite corporate, partnership or
limited liability company power, as applicable, to execute, deliver and perform
their respective obligations under this Agreement. This Agreement has been duly
and validly authorized, executed and delivered by the Company and the
Guarantors.

(s) The issue and sale of the Notes and the Guarantees, the execution, delivery
and performance by the Company and the Guarantors of the Notes, the Guarantees,
the Indenture and this Agreement, the application of the proceeds from the sale
of the Notes as described under “Use of Proceeds” in each of the Pricing
Disclosure Package and the Offering Circular and the consummation of the
transactions contemplated hereby and thereby, will not and do not, as
applicable, (i) conflict with or result in a breach or violation of any of the
terms or provisions of, impose any lien, charge or encumbrance upon any property
or assets of the Company, the Guarantors or their respective subsidiaries, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, license, lease or other agreement or instrument to which the Company,
the Guarantors or their respective subsidiaries is a party or by which the
Company, the Guarantors or their respective subsidiaries is bound or to which
any of the property or assets of the Company, the Guarantors or their respective
subsidiaries is subject, (ii) result in any violation of the provisions of the
charter or by-laws (or similar organizational

 

6



--------------------------------------------------------------------------------

documents) of the Company, the Guarantors or their respective subsidiaries, or
(iii) result in any violation of any statute or any judgment, order, decree,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company, the Guarantors or their respective subsidiaries
or any of their properties or assets, except, with respect to clauses (i) and
(iii), conflicts, violations, breaches, liens, charges or encumbrances that
would not reasonably be expected to have a Material Adverse Effect; subject to,
in the case of the foregoing clause (i), the receipt of any consents, approvals,
authorizations, orders, registrations, filings or qualifications which shall
have been obtained or made prior to the Closing Date.

(t) No consent, approval, authorization or order of, or filing, registration or
qualification with any court or governmental agency or body having jurisdiction
over the Company, the Guarantors or any of their respective subsidiaries or any
of their properties or assets is required for the issue and sale of the Notes
and the Guarantees, the execution, delivery and performance by the Company and
the Guarantors of the Notes, the Guarantees, the Indenture and this Agreement,
the application of the proceeds from the sale of the Notes as described under
“Use of Proceeds” in each of the Pricing Disclosure Package and the Offering
Circular and the consummation of the transactions contemplated hereby, except
for such consents, approvals, authorizations, orders, filings, registrations or
qualifications as may be required under applicable state or foreign securities
or Blue Sky laws in connection with the purchase and distribution of the Notes
by the Initial Purchasers.

(u) The historical financial statements (including the related notes and
supporting schedules) included or incorporated by reference in the Pricing
Disclosure Package and the Offering Circular present fairly in all material
respects the financial condition, results of operations and cash flows of the
entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity with accounting principles
generally accepted in the United States (“GAAP”) applied on a consistent basis
throughout the periods involved, except as otherwise stated therein; and the
other financial information of the Company included or incorporated by reference
in the Pricing Disclosure Package and the Offering Circular has been derived
from the accounting records of the Company and its consolidated subsidiaries and
presents fairly in all material respects the information shown thereby. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Circular fairly present the information called for in all material respects and
have been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

(v) PricewaterhouseCoopers LLP (“PwC”), who have certified certain financial
statements of the Company, whose reports appear in the Pricing Disclosure
Package and the Offering Circular or are incorporated by reference therein and
who have delivered an initial letter as referred to in Section 7(f) hereof, are
independent registered public accountants with respect to the Company and its
subsidiaries within the meaning of the Securities Act and the applicable rules
and regulations adopted by the Commission and the Public Company Accounting
Oversight Board.

(w) Except as disclosed in the Pricing Disclosure Package and the Offering
Circular, the Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) of the Exchange Act) that
complies with the requirements of

 

7



--------------------------------------------------------------------------------

the Exchange Act and that has been designed by, or under the supervision of, the
Company’s principal executive and principal financial officers, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles in the United States. Except as
disclosed in the Pricing Disclosure Package and the Offering Circular, the
Company maintains internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of the Company’s financial statements in conformity with
accounting principles generally accepted in the United States and to maintain
accountability for its assets, (iii) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization, (iv) the
recorded accountability for the Company’s assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Pricing Disclosure Package
and the Offering Circular fairly present the information called for in all
material respects and are prepared in accordance with the Commission’s rules and
guidelines applicable thereto. Except as disclosed in the Pricing Disclosure
Package and the Offering Circular, as of the date of the most recent balance
sheet of the Company and its consolidated subsidiaries reviewed or audited by
PwC and the audit committee of the board of directors of the Company, there were
no material weaknesses in the Company’s internal controls.

(x) Except as disclosed in the Pricing Disclosure Package and the Offering
Circular, (i) the Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the Exchange Act), (ii) such disclosure
controls and procedures are designed to ensure that the information required to
be disclosed by the Company and its subsidiaries in the reports they file or
submit under the Exchange Act is accumulated and communicated to management of
the Company and its subsidiaries, including their respective principal executive
officers and principal financial officers, as appropriate, to allow timely
decisions regarding required disclosure to be made, and (iii) such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they were established.

(y) Except as disclosed in the Pricing Disclosure Package and the Offering
Circular, since the date of the most recent balance sheet of the Company and its
consolidated subsidiaries reviewed or audited by PwC, (i) the Company has not
been advised of or become aware of (A) any significant deficiencies in the
design or operation of internal controls, that would materially adversely affect
the ability of the Company or any of its subsidiaries to record, process,
summarize and report financial data, or any material weaknesses in internal
controls, and (B) fraud, whether or not material, that involves management or
other employees who have a significant role in the internal controls of the
Company and each of its subsidiaries; and (ii) there have been no significant
adverse changes in internal controls or in other factors that would
significantly adversely affect internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses.

(z) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

 

8



--------------------------------------------------------------------------------

(aa) Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Circular, except as disclosed in the Pricing Disclosure Package, neither the
Company, the Guarantors nor any of their respective subsidiaries has
(i) sustained any loss or interference with its business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or court or governmental action, order or decree,
(ii) issued or granted any securities other than equity securities granted under
employee benefit plans or other compensation arrangements, (iii) incurred any
liability or obligation, direct or contingent, other than liabilities and
obligations that were incurred in the ordinary course of business, (iv) entered
into any transaction not in the ordinary course of business, and/or (v) declared
or paid any dividend on its capital stock, and since such date, there has not
been any change in the capital stock, partnership or limited liability company
interests, as applicable, or long-term debt or short-term debt of the Company,
the Guarantors or any of their respective subsidiaries or any adverse change, or
any development involving a prospective adverse change, in or affecting the
condition (financial or otherwise), results of operations, stockholders’ equity,
properties, management or business of the Company and its subsidiaries, taken as
a whole, in each case except as would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(bb) The Company, the Guarantors and each of their respective subsidiaries has
good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them which are, individually
or in the aggregate, material to the business of the Company, the Guarantors and
each of their respective subsidiaries, taken as a whole, in each case free and
clear of all liens, encumbrances and defects, except such liens, encumbrances
and defects as are described in the Pricing Disclosure Package and the Offering
Circular and such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company, the Guarantors or any of their respective subsidiaries.
All assets held under lease by the Company, the Guarantors or any of their
subsidiaries which are, individually or in the aggregate, material to the
business of the Company, the Guarantors and each of their respective
subsidiaries, taken as a whole, are held by them under valid, subsisting and
enforceable leases, with such exceptions as do not materially interfere with the
use made and proposed to be made of such assets by the Company, the Guarantors
or any of their respective subsidiaries.

(cc) The Company and each of its subsidiaries have such permits, licenses,
patents, franchises, certificates of need and other approvals or authorizations
of governmental or regulatory authorities (“Permits”) as are necessary under
applicable law to own their properties and conduct their businesses in the
manner described in the Pricing Disclosure Package and the Offering Circular,
except for any of the foregoing that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company and each of its
subsidiaries have fulfilled and performed all of its obligations with respect to
the Permits, and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or results in any other
impairment of the rights of the holder or any such Permits, except for any of
the foregoing that would not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any of its subsidiaries has received notice of
any revocation or modification of any material Permits or has any reason to
believe that any material Permits will not be renewed in the ordinary course.

 

9



--------------------------------------------------------------------------------

(dd) Except as described in the Pricing Disclosure Package and in the Offering
Circular, the Company and each of its subsidiaries own all right, title, and
interest in or otherwise possess adequate rights to use all patents, patent
applications, trademarks, service marks, trade names, trademark registrations
and applications, service mark registrations and applications, domain names,
mask works, copyright registrations and applications, licenses, know-how,
software, systems and technology (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems, designs or
procedures) (collectively, “Intellectual Property”) necessary for, used or held
for use in, or otherwise exploited in connection with, the conduct of their
respective businesses and have no reason to believe that the conduct of their
respective businesses is infringing, misappropriating, diluting, or otherwise
violating the Intellectual Property of any third-party, and have not received
any notice of any such claim except for any of the foregoing that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as disclosed in the Pricing Disclosure Package and the
Offering Circular, (i) no action, suit, claim, or other proceeding is pending,
or to the Company’s and each Guarantor’s knowledge, is threatened, alleging that
the Company nor any of its subsidiaries is infringing, misappropriating,
diluting, or otherwise violating the Intellectual Property of any third party,
(ii) to the Company’s and each Guarantor’s knowledge, no third party is
infringing, misappropriating, diluting, or otherwise violating the Company’s or
any of its subsidiaries’ Intellectual Property, (iii) no action, suit, claim, or
other proceeding is pending, or to the Company’s and each Guarantor’s knowledge,
is threatened, challenging the validity, enforceability, scope, registration,
ownership or use of any Intellectual Property of the Company or any of its
subsidiaries (with the exception of office actions in connection with
applications for the registration or issuance of such Intellectual Property),
and the Company is unaware of any facts which form a reasonable basis for any
such claim except in each case as would not reasonably be expected to result
individually or in the aggregate in a Material Adverse Effect.

(ee) Except as described in the Pricing Disclosure Package, there are no legal
or governmental proceedings pending to which the Company or any of its
subsidiaries are a party or of which any property or assets of the Company or
any of its subsidiaries is the subject that would, in the aggregate, reasonably
be expected to have a Material Adverse Effect. To the Company’s and each
Guarantor’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or others.

(ff) Neither the Company nor any of its subsidiaries (i) is in violation of its
charter or by-laws (or similar organizational documents), (ii) is in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant, condition or other obligation contained in any indenture, mortgage,
deed of trust, loan agreement, license or other agreement or instrument to which
it is a party or by which it is bound or to which any of its properties or
assets is subject, or (iii) is in violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
it or its property or assets or has failed to obtain any license, permit,
certificate, franchise or other governmental authorization or permit necessary
to the ownership of its property or to the conduct of its business, except in
the case of clauses (ii) and (iii), to the extent any such conflict, breach,
violation or default would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(gg) The Company and each of its subsidiaries (i) are, and at all times prior
hereto were, in compliance with all laws, regulations, ordinances, rules,
orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any international, foreign,
national, state, provincial, regional, or local authority, relating to
pollution, the protection of human health or safety, the environment, or natural
resources, or to use, handling, storage, manufacturing, transportation, export
or importation of, distribution in commerce of, exposure to, treatment,
discharge, disposal or release of chemical substances or mixtures, hazardous or
toxic substances, biocides, pesticides, food contact chemicals, wastes,
pollutants or contaminants (“Environmental Laws”) applicable to such entity,
which compliance includes, without limitation, obtaining, maintaining and
complying with all permits, registrations, labeling requirements, authorizations
and approvals required by Environmental Laws to conduct their respective
businesses, and (ii) have not received notice or otherwise have knowledge of any
actual or alleged violation of Environmental Laws, or of any actual or potential
liability for or other obligation concerning the presence, disposal or release
of hazardous or toxic substances or wastes, pollutants or contaminants, except
in the case of clause (i) or (ii) where such non-compliance, violation,
liability, or other obligation would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as described in the Pricing
Disclosure Package and the Offering Circular, (x) there are no proceedings that
are pending, or known to be contemplated, against the Company or any of its
subsidiaries under Environmental Laws in which a governmental authority is also
a party, other than such proceedings regarding which it is reasonably believed
no monetary sanctions of $100,000 or more will be imposed, (y) the Company, the
Guarantors and their respective subsidiaries are not aware of any issues
regarding compliance with Environmental Laws, including any pending or proposed
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that would reasonably be expected to have a Material Adverse
Effect, and (z) none of the Company, the Guarantors and their respective
subsidiaries anticipates material capital expenditures relating to Environmental
Laws.

(hh) The Company, the Guarantors and each of their respective subsidiaries have
filed all federal, state, local and foreign tax returns required to be filed
through the date hereof, subject to permitted extensions, and have paid all
taxes due except where such failure would not reasonably be expected to have a
Material Adverse Effect, and no tax deficiency has been determined adversely to
the Company, the Guarantors or any of their respective subsidiaries, nor do the
Company or any Guarantor have any knowledge of any tax deficiencies that have
been, or would reasonably be expected to be asserted against the Company, the
Guarantors and each of their respective subsidiaries, that would, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(ii) Neither the Company, the Guarantors nor any of their respective
subsidiaries is, and after giving effect to the offer and sale of the Notes and
the application of the proceeds therefrom as described under “Use of Proceeds”
in each of the Pricing Disclosure Package and the Offering Circular will be,
(i) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the
“Investment Company Act”), and the rules and regulations of the Commission
thereunder, or (ii) a “business development company” (as defined in
Section 2(a)(48) of the Investment Company Act).

 

11



--------------------------------------------------------------------------------

(jj) The Company, the Guarantors and their respective affiliates have not taken,
directly or indirectly, any action designed to or that has constituted or that
would reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.

(kk) Neither the Company nor any of its subsidiaries, nor, to the knowledge of
the Company or the Guarantors, any director, officer, agent, employee or other
person associated with or acting on behalf of the Company, the Guarantors or any
of their respective subsidiaries, has in the course of its actions for, or on
behalf of the Company, the Guarantors or any of their respective subsidiaries
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official,
“foreign official” (as defined in the U.S. Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder (collectively, the
“FCPA”)) or employee from corporate funds; (iii) violated or is in violation of
any provision of the FCPA, U.K. Bribery Act 2010, as amended, or any other
applicable anti-bribery statute or regulation; or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any domestic
government official, foreign official or employee; and the Company and its
subsidiaries and, to the knowledge of the Company or the Guarantors, the
Company’s affiliates have conducted their respective businesses in compliance
with the FCPA, U.K. Bribery Act 2010, and all other applicable anti-bribery
statutes and regulations, and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

(ll) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or the
Guarantors, threatened.

(mm) (i) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company or the Guarantors, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries (A) is currently subject to
or the target of any sanctions administered or enforced by the Office of Foreign
Assets Control of the U.S. Treasury Department, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
the Swiss Secretariat of Economic Affairs, the Hong Kong Monetary Authority, the
Monetary Authority of Singapore or other relevant sanctions authority
(collectively, “Sanctions”); or (B) is located, organized or resident in a
country that is the subject of Sanctions (including, without limitation, Crimea,
Cuba, Iran, North Korea, Sudan, and Syria); (ii) the Company and the Guarantors
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person, or in any country or territory, that currently is the
subject or target of Sanctions or in any other

 

12



--------------------------------------------------------------------------------

manner by the Company or any of its subsidiaries or, to the knowledge of the
Company or the Guarantors, by any other person that will result in a violation
by any person (including any person participating in the transaction whether as
an underwriter, advisor, investor or otherwise) of Sanctions; and (iii) the
Company, the Guarantors and their respective subsidiaries have not knowingly
engaged in for the past five years, are not now knowingly engaged in, and will
not engage in, any dealings or transactions with any individual or entity, or in
any country or territory, that at the time of the dealing or transaction is or
was the subject or target of Sanctions or in violation of such Sanctions.

(nn) The sections entitled “Management’s Discussion and Analysis of Financial
Condition and Results of Operations – Critical Accounting Policies” set forth or
incorporated by reference in the Preliminary Offering Circular contained in the
Pricing Disclosure Package and the Offering Circular accurately and fully
describes in all material respects (i) the accounting policies that the Company
believes are the most important in the portrayal of the Company’s financial
condition and results of operations and that require management’s most
difficult, subjective or complex judgments (“Critical Accounting Policies”);
(ii) the judgments and uncertainties affecting the application of Critical
Accounting Policies; and (iii) the likelihood that materially different amounts
would be reported under different conditions or using different assumptions and
an explanation thereof.

(oo) There are no contracts or other documents that would be required to be
described in a registration statement filed under the Securities Act or filed as
exhibits to a registration statement of the Company pursuant to Item 601(10) of
Regulation S-K that have not been described in the Pricing Disclosure Package
and the Offering Circular. The statements made in the Pricing Disclosure Package
and the Offering Circular, insofar as they purport to constitute summaries of
the terms of the contracts and other documents that are so described, constitute
accurate summaries of the terms of such contracts and documents in all material
respects. Neither the Company, the Guarantors nor any of their respective
subsidiaries has any knowledge that any other party to any such contract or
other document has any intention not to render full performance as contemplated
by the terms thereof.

(pp) No relationship, direct or indirect, that would be required to be described
in a registration statement of the Company pursuant to Item 404 of Regulation
S-K, exists between or among the Company or any Guarantor and their respective
subsidiaries, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company or any Guarantor and their respective
subsidiaries, on the other hand, that has not been described in the Pricing
Disclosure Package and the Offering Circular.

(qq) No labor disturbance by or dispute with the employees of the Company or any
of its subsidiaries exists or, to the knowledge of the Company or any Guarantor,
is imminent that would reasonably be expected to have a Material Adverse Effect.

(rr) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Notes), will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System.

 

13



--------------------------------------------------------------------------------

(ss) The Company, the Guarantors and each of their respective subsidiaries
carry, or are covered by, insurance from insurers of recognized financial
responsibility in such amounts and covering such risks as the Company and each
Guarantor believes, is adequate for the conduct of their respective businesses
and the value of their respective properties and as, to the Company’s or any
Guarantor’s knowledge, is customary for companies engaged in similar businesses
in similar industries. All policies of insurance of the Company, the Guarantors
and their respective subsidiaries are in full force and effect; the Company, the
Guarantors and each of their respective subsidiaries are in compliance with the
terms of such policies in all material respects; and neither the Company, the
Guarantors nor any of their respective subsidiaries has received notice from any
insurer or agent of such insurer that capital improvements or other expenditures
are required or necessary to be made in order to continue such insurance. There
are no claims by the Company, the Guarantors or any of their respective
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Company, the Guarantors nor any such subsidiary has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
reasonably be expected to have a Material Adverse Effect.

(tt) The Company has not taken any action or omitted to take any action (such as
issuing any press release relating to any Notes without an appropriate legend)
which may result in the loss by any of the Initial Purchasers of the ability to
rely on any stabilization safe harbor provided by the Financial Services
Authority under the Financial Services and Markets Act 2000 (the “FSMA”).

(uu) (i) Each “employee benefit plan” (within the meaning of Section 3(3) of the
Employee Retirement Security Act of 1974, as amended (“ERISA”)) for which the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each a “Plan”) has been maintained in compliance with its
terms and with the requirements of all applicable statutes, rules and
regulations including ERISA and the Code; (ii) no prohibited transaction, within
the meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred
with respect to any Plan excluding transactions effected pursuant to a statutory
or administrative exemption; (iii) with respect to each Plan subject to Title IV
of ERISA (A) no “reportable event” (within the meaning of Section 4043(c) of
ERISA) has occurred or is reasonably expected to occur, (B) no “accumulated
funding deficiency” (within the meaning of Section 302 of ERISA or Section 412
of the Code), whether or not waived, has occurred or is reasonably expected to
occur, (C) the fair market value of the assets under each Plan exceeds the
present value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan), and (D) neither the Company or any member
of its Controlled Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the Pension Benefit Guaranty Corporation in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA); and (iv) each Plan that is intended
to be qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification, except in the case of clauses (i) through (iv) as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

14



--------------------------------------------------------------------------------

(vv) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock or other ownership interests,
from repaying to the Company, any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company, or any other subsidiary of the Company, except as described in the
Pricing Disclosure Package and the Offering Circular.

(ww) The statistical and market-related data included or incorporated by
reference in the Pricing Disclosure Package and the Offering Circular are based
on or derived from sources that the Company believes to be reliable in all
material respects.

(xx) Except as described in the Pricing Disclosure Package, there are no
contracts, agreements or understandings between the Company, any Guarantor and
any person granting such person the right to require the Company or any
Guarantor to file a registration statement under the Securities Act with respect
to any securities of the Company or any Guarantor owned or to be owned by such
person or to require the Company or any Guarantor to include such securities in
any securities being registered pursuant to any other registration statement
filed by the Company or any Guarantor under the Securities Act.

(yy) Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than in connection with this
Agreement or the financing transactions described in the Offering Circular) that
would give rise to a valid claim against any of them or the Initial Purchasers
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Notes.

(zz) Neither the Company nor any of its subsidiaries is in violation of or has
received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wage and hour laws, nor any state law precluding the
denial of credit due to the neighborhood in which a property is situated, the
violation of any of which would reasonably be expected to have a Material
Adverse Effect.

(aaa) The statements set forth or incorporated by reference in each of the
Pricing Disclosure Package and the Offering Circular under the caption
“Description of Notes,” insofar as they purport to constitute a summary of the
terms of the Notes and the Guarantees and under the captions “Material U.S.
Federal Income Tax Considerations,” “Business—Government and Environmental
Regulation” and “Description of Other Indebtedness”, insofar as they purport to
summarize the provisions of the laws and documents referred to therein, are
accurate summaries in all material respects.

Any certificate signed by any officer of the Company, or a Guarantor and
delivered to the Representative or counsel for the Initial Purchasers in
connection with the offering of the Notes shall be deemed a representation and
warranty by the Company, or such Guarantor, jointly and severally, as to matters
covered thereby, to each Initial Purchaser.

 

15



--------------------------------------------------------------------------------

3. Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell.

(a) The Company and the Guarantors, jointly and severally, hereby agree, on the
basis of the representations, warranties, covenants and agreements of the
Initial Purchasers contained herein and subject to all the terms and conditions
set forth herein, to issue and sell to the Initial Purchasers and, upon the
basis of the representations, warranties and agreements of the Company and the
Guarantors herein contained and subject to all the terms and conditions set
forth herein, each Initial Purchaser agrees, severally and not jointly, to
purchase from the Company, at a purchase price equal to 98.80% of the principal
amount thereof, of the total principal amount of Notes set forth opposite the
name of such Initial Purchaser in Schedule I hereto. The Company and the
Guarantors shall not be obligated to deliver any of the securities to be
delivered hereunder except upon payment for all of the securities to be
purchased as provided herein.

(b) Each of the Initial Purchasers, severally and not jointly, hereby represents
and warrants to the Company that it will offer the Notes for sale upon the terms
and conditions set forth in this Agreement and in the Pricing Disclosure
Package. Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to, and agrees with, the Company, on the basis of the
representations, warranties and agreements of the Company and the Guarantors,
that such Initial Purchaser: (i) is a QIB with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Notes; (ii) is purchasing the Notes pursuant
to a private sale exemption from registration under the Securities Act; (iii) in
connection with the Exempt Resales, will solicit offers to buy the Notes only
from, and will offer to sell the Notes only to, the Eligible Purchasers in
accordance with this Agreement and on the terms contemplated by the Pricing
Disclosure Package; and (iv) will not offer or sell the Notes, nor has offered
or sold the Notes or otherwise engaged in, any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) and will not engage in any directed selling efforts within the meaning of
Rule 902 under the Securities Act, in connection with the offering of the Notes.
The Initial Purchasers have advised the Company that they will offer the Notes
to Eligible Purchasers at a price initially equal to 100% of the principal
amount thereof, plus accrued interest, if any, from November 24, 2017. Such
price to Eligible Purchasers may be changed by the Initial Purchasers at any
time without notice.

(c) The Initial Purchasers have not nor, prior to the later to occur of (A) the
Closing Date and (B) completion of the distribution of the Notes, will not, use,
authorize use of, refer to or distribute any material in connection with the
offering and sale of the Notes other than (i) the Preliminary Offering Circular,
the Pricing Disclosure Package, the Offering Circular, (ii) any written
communication that contains either (x) no “issuer information” (as defined in
Rule 433(h)(2) under the Securities Act) or (y) “issuer information” that was
included (including through incorporation by reference) in the Preliminary
Offering Circular or any Free Writing Offering Document listed on Schedule IV
hereto, (iii) the Free Writing Offering Documents listed on Schedule IV hereto,
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in writing, or (v) any written communication relating to or that
contains the terms of the Notes and/or other information that was included
(including through incorporation by reference) in the Preliminary Offering
Circular, the Pricing Disclosure Package or the Offering Circular.

 

16



--------------------------------------------------------------------------------

Each of the Initial Purchasers understands that the Company and the Guarantors
and, for purposes of the opinions to be delivered to the Initial Purchasers
pursuant to Sections 7(c), 7(d) and 7(e) hereof, counsel to the Company, counsel
to the Guarantors and counsel to the Initial Purchasers, will rely upon the
accuracy and truth of the foregoing representations, warranties and agreements,
and the Initial Purchasers hereby consent to such reliance.

4. Delivery of the Notes and Payment Therefor.

(a) Delivery to the Initial Purchasers of and payment for the Notes shall be
made at the office of Latham & Watkins LLP, 885 Third Avenue, New York, New York
10022-4834, at 10:00 A.M., New York City time, on December 8, 2017 (the “Closing
Date”). The place of closing for the Notes and the Closing Date may be varied by
agreement between the Initial Purchasers and the Company.

(b) Certificates for the Notes shall be in such denominations ($2,000 or
integral multiples of $1,000 in excess thereof) and registered in book-entry
form to Cede & Co., as nominee of The Depository Trust Company (“DTC”), at least
one full business day before the Closing Date. The certificates representing the
Notes shall be made available for examination and packaging by the Initial
Purchasers in New York, New York not later than 10:00 A.M., local time, on the
last business day prior to the Closing Date.

5. Agreements of the Company and the Guarantors. The Company and each of the
Guarantors, jointly and severally, agree with each of the Initial Purchasers as
follows:

(a) The Company and the Guarantors will furnish to the Initial Purchasers,
without charge, within one business day of the date of the Offering Circular,
such number of copies of the Offering Circular as may then be amended or
supplemented as they may reasonably request.

(b) The Company and the Guarantors will prepare the Offering Circular in a form
approved by the Initial Purchasers and will not make any amendment or supplement
to the Pricing Disclosure Package or to the Offering Circular of which the
Initial Purchasers shall not previously have been advised or to which they shall
reasonably object after being so advised provided, that this clause shall not
apply to any filing by the Company of any Annual Report on Form 10-K, Quarterly
Report on Form 10-Q or Current Report on Form 8-K with respect to matters
unrelated to the Notes or the offering.

(c) The Company and each of the Guarantors consents to the use of the Pricing
Disclosure Package and the Offering Circular in accordance with the securities
or Blue Sky laws of the jurisdictions in which the Notes are offered by the
Initial Purchasers and by all dealers to whom Notes may be sold, in connection
with the offering and sale of the Notes.

(d) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Company or any of the Guarantors or
in the opinion of counsel for the

 

17



--------------------------------------------------------------------------------

Initial Purchasers, should be set forth in the Pricing Disclosure Package or the
Offering Circular so that the Pricing Disclosure Package or the Offering
Circular, as then amended or supplemented, does not include any untrue statement
of material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it is necessary to supplement or amend the Pricing
Disclosure Package or the Offering Circular in order to comply with any law, the
Company and the Guarantors will forthwith prepare an appropriate supplement or
amendment thereto, and will expeditiously furnish to the Initial Purchasers and
dealers a reasonable number of copies thereof.

(e) None of the Company or any Guarantor will make any offer to sell or
solicitation of an offer to buy the Notes that would constitute a Free Writing
Offering Document without the prior consent of the Representative, which consent
shall not be unreasonably withheld or delayed. If at any time following issuance
of a Free Writing Offering Document any event occurred or occurs as a result of
which such Free Writing Offering Document conflicts with the information in the
Preliminary Offering Circular, the Pricing Disclosure Package or the Offering
Circular or, when taken together with the information in the Preliminary
Offering Circular, the Pricing Disclosure Package or the Offering Circular,
includes an untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, as promptly as practicable after
becoming aware thereof, the Company will give notice thereof to the Initial
Purchasers through the Representative and, if requested by the Representative,
will prepare and furnish without charge to each Initial Purchaser a Free Writing
Offering Document or other document which will correct such conflict, statement
or omission.

(f) Promptly from time to time to take such action as the Initial Purchasers may
reasonably request to qualify the Notes for offering and sale under the
securities or Blue Sky laws of such jurisdictions as the Initial Purchasers may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Notes; provided that in connection therewith
the Company or any of the Guarantors shall not be required to (i) qualify as
foreign corporations in any jurisdiction in which they would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction, or (iii) subject themselves to taxation in any jurisdiction
in which they would not otherwise be subject.

(g) For a period commencing on the date hereof and ending on the 60th day after
the date of the Offering Circular, the Company and the Guarantors agree not to,
directly or indirectly, (i) offer for sale, sell, or otherwise dispose of (or
enter into any device that is designed to, or would be expected to, result in
the disposition (other than to the Company) by any person at any time in the
future of) any debt securities of the Company substantially similar to the Notes
or securities convertible into or exchangeable for such debt securities of the
Company, as applicable, or sell or grant options, rights or warrants with
respect to such debt securities of the Company or securities convertible into or
exchangeable for such debt securities of the Company (ii) enter into any swap or
other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks of ownership of such debt securities of
the Company, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of debt securities of the Company, as applicable,
or other securities, in cash or otherwise, (iii) file or cause to be filed a
registration statement, including any amendments, with respect to the

 

18



--------------------------------------------------------------------------------

registration of debt securities of the Company substantially similar to the
Notes or securities convertible, exercisable or exchangeable into debt
securities of the Company or (iv) publicly announce an offering of any debt
securities of the Company substantially similar to the Notes or securities
convertible or exchangeable into such debt securities, in each case without the
prior written consent of the Representative, on behalf of the Initial
Purchasers.

(h) The Company and the Guarantors will apply the net proceeds from the sale of
the Notes to be sold by it hereunder substantially in accordance with the
description set forth in the Pricing Disclosure Package and the Offering
Circular under the caption “Use of Proceeds.”

(i) The Company, the Guarantors and their respective affiliates will not take,
directly or indirectly, any action designed to or that has constituted or that
reasonably would be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.

(j) The Company and the Guarantors will use their commercially reasonable
efforts to permit the Notes to be eligible for clearance and settlement through
DTC.

(k) Until the second anniversary of the Closing Date, the Company and the
Guarantors will not, and will not permit any of their respective affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Notes that
have been acquired by any of them, except for Notes purchased by the Company,
the Guarantors or any of their respective affiliates and resold in a transaction
registered under the Securities Act.

(l) The Company and the Guarantors agree not to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the sale of the Notes in a
manner that would require the registration under the Securities Act of the sale
to the Initial Purchasers or the Eligible Purchasers of the Notes.

(m) In connection with any offer or sale of the Notes, the Company and the
Guarantors will not engage, and will cause their respective affiliates and any
person acting on their behalf (other than, in any case, the Initial Purchasers
and any of their affiliates, as to whom the Company and the Guarantors make no
covenant) not to engage (i) in any form of general solicitation or general
advertising (within the meaning of Regulation D of the Securities Act) or any
public offering within the meaning of Section 4(a)(2) of the Securities Act in
connection with any offer or sale of the Notes and/or (ii) in any directed
selling effort with respect to the Notes within the meaning of Regulation S, and
to comply with the offering restrictions requirement of Regulation S.

(n) The Company and the Guarantors agree to comply with all terms and conditions
of the agreements set forth in the representation letters of the Company and the
Guarantors to DTC relating to the approval of the Notes by DTC for “book entry”
transfer.

 

19



--------------------------------------------------------------------------------

(o) The Company and the Guarantors will do and perform all things required or
necessary to be done and performed under this Agreement by them prior to the
Closing Date, and to satisfy all conditions precedent to the Initial Purchasers’
obligations hereunder to purchase the Notes.

6. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors, jointly and severally, agree to pay all expenses, costs, fees and
taxes incident to and in connection with: (a) the preparation, printing, filing
and distribution of the Preliminary Offering Circular, the Pricing Disclosure
Package and the Offering Circular (including, without limitation, financial
statements and exhibits) and all amendments and supplements thereto (including
the fees, disbursements and expenses of the Company’s and the Guarantors’
accountants and counsel, but not, however, legal fees and expenses of the
Initial Purchasers’ counsel incurred in connection therewith); (b) the
preparation, printing (including, without limitation, word processing and
duplication costs) and delivery of this Agreement, the Indenture, all Blue Sky
memoranda and all other agreements, memoranda, correspondence and other
documents printed and delivered in connection therewith and with the Exempt
Resales (but not, however, legal fees and expenses of the Initial Purchasers’
counsel incurred in connection with any of the foregoing other than fees of such
counsel plus reasonable disbursements incurred in connection with the
preparation, printing and delivery of such Blue Sky memoranda); (c) the issuance
and delivery by the Company of the Notes and by the Guarantors of the
Guarantees, the sale of the Notes and the Guarantees to, and the resale thereof
by, the Initial Purchasers, and any taxes payable in connection therewith;
(d) the qualification of the Notes for offer and sale under the securities or
Blue Sky laws of the several states and any foreign jurisdictions as the Initial
Purchasers may designate (including, without limitation, the reasonable fees and
disbursements of the Initial Purchasers’ counsel relating to such
qualification); (e) the furnishing of such copies of the Preliminary Offering
Circular, the Pricing Disclosure Package and the Offering Circular, and all
amendments and supplements thereto, as may be reasonably requested for use in
connection with the Exempt Resales; (f) the preparation of certificates for the
Notes (including, without limitation, printing and engraving thereof); (g) the
approval of the Notes by DTC for “book-entry” transfer (including fees and
expenses of counsel for the Initial Purchasers); (h) the rating of the Notes;
(i) the obligations of the Trustee, any agent of the Trustee and the counsel for
the Trustee in connection with the Indenture, the Notes and the Guarantees;
(j) the performance by the Company and the Guarantors of their other obligations
under this Agreement; and (k) all travel expenses (provided that the Company and
the Guarantors shall not be required to pay any of the expenses related to
chartered aircraft) of each Initial Purchaser and the Company’s officers and
employees and any other expenses of each Initial Purchaser and the Company in
connection with attending or hosting meetings with prospective purchasers of the
Notes, and expenses associated with any electronic road show.

7. Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Company
and Guarantors contained herein, to the performance by the Company and the
Guarantors of their respective obligations hereunder, and to each of the
following additional terms and conditions:

(a) The Initial Purchasers shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Pricing Disclosure Package, any
Free Writing Offering Document or the Offering Circular, or any amendment or
supplement thereto, contains

 

20



--------------------------------------------------------------------------------

an untrue statement of a fact which, in the opinion of Latham & Watkins LLP,
counsel for the Initial Purchasers, is material or omits to state a fact which,
in the opinion of such counsel, is material and is necessary to make the
statements therein, in the light of the circumstances then prevailing, not
misleading.

(b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Guarantees,
the Indenture, the Pricing Disclosure Package and the Offering Circular, and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Initial Purchasers, and the Company and the Guarantors shall have furnished
to such counsel all documents and information that they may reasonably request
to enable them to pass upon such matters.

(c) Kane Kessler, P.C. shall have furnished to the Initial Purchasers its
written opinion, as counsel to the Company and the Guarantors, addressed to the
Initial Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers, substantially in the form of Exhibit A
hereto.

(d) The Initial Purchasers will have received the written opinion of (a) Carmody
Torrance Sandak & Hennessey LLP, local counsel for the Guarantors organized in
Connecticut, (b) Shuttleworth & Ingersoll P.L.C., local counsel for the
Guarantors organized in Iowa, (c) K&L Gates, local counsel for the Guarantors
organized in Illinois, Massachussetts and Texas, (d) Greenberg Glusker Fields
Claman & Machtinger LLP, local counsel for the Guarantors organized in
California and Rhode Island and (e) Woods Fuller Shultz & Smith P.C., local
counsel for the Guarantors organized in South Dakota, each addressed to the
Initial Purchasers and dated the Closing Date, each in form and substance
reasonably satisfactory to the Initial Purchasers.

(e) The Initial Purchasers shall have received from Latham & Watkins LLP,
counsel for the Initial Purchasers on the Closing Date such opinion or opinions
and negative assurance letter, dated the Closing Date, with respect to the
issuance and sale of the Notes, the Pricing Disclosure Package, the Offering
Circular and other related matters as the Initial Purchasers may reasonably
require, and the Company shall have furnished to such counsel such documents and
information as such counsel reasonably requests for the purpose of enabling them
to pass upon such matters.

(f) (A) At the time of execution of this Agreement, the Initial Purchasers shall
have received from PwC a letter, in form and substance satisfactory to the
Initial Purchasers, addressed to the Initial Purchasers and dated the date
hereof (i) confirming that they are independent public accountants with respect
to the Company and its subsidiaries within the meaning of the Securities Act and
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission and (ii) stating, as of the date hereof (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Pricing
Disclosure Package, as of a date not more than three days prior to the date
hereof), the conclusions and findings of such firm with respect to such
financial information and (iii) covering such other matters as are ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings.

 

21



--------------------------------------------------------------------------------

(g) With respect to the letter of PwC referred to in the preceding paragraph
(f) and delivered to the Initial Purchasers concurrently with the execution of
this Agreement (the “initial letter”), the Company shall have furnished to the
Initial Purchasers a “bring-down letter” of such accountants, addressed to the
Initial Purchasers and dated the Closing Date (i) confirming that they are or
were either independent public accountants or independent auditors with respect
to the Company and its subsidiaries within the meaning of the Securities Act and
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission (ii) stating, as of the Closing Date (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in each of the Pricing
Disclosure Package or the Offering Circular, as of a date not more than three
days prior to the date of the Closing Date), the conclusions and findings of
such firm with respect to the financial information and other matters covered by
the initial letter, and (iii) confirming in all material respects the
conclusions and findings set forth in the initial letter.

(h) (i) Except as described in the Pricing Disclosure Package and the Offering
Circular, neither the Company, the Guarantors nor any of their respective
subsidiaries shall have sustained, since the date of the latest audited
financial statements included or incorporated by reference in the Pricing
Disclosure Package and the Offering Circular, any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, or (ii) since such date, there shall not have been any change in the
capital stock or long-term debt of the Company, any Guarantor or any of their
respective subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, stockholders’ equity, properties, management, business or
prospects of the Company, the Guarantors and their respective subsidiaries,
taken as a whole, the effect of which, in any such case described in clause
(i) or (ii), is, individually or in the aggregate, in the judgment of the
Representative, so material and adverse as to make it impracticable or
inadvisable to proceed with the offering, sale or the delivery of the Notes
being delivered on the Closing Date on the terms and in the manner contemplated
in the Pricing Disclosure Package and the Offering Circular.

(i) The Company and each Guarantor shall have furnished or caused to be
furnished to the Initial Purchasers dated as of the Closing Date a certificate
of the Chief Executive Officer, Chief Financial Officer, President, Secretary,
Treasurer, Senior Vice President, Vice President, General Partner, Authorized
Member or other officer reasonably satisfactory to the Initial Purchasers, of
the Company and each Guarantor, respectively, as to such matters as the
Representative may reasonably request, including, without limitation, a
statement:

(i) That the representations, warranties and agreements of the Company and the
Guarantors in Section 2 of this Agreement are true and correct on and as of the
Closing Date, and the Company and each Guarantor shall have complied with all
its agreements contained herein and satisfied all the conditions on its part to
be performed or satisfied hereunder at or prior to the Closing Date;

 

22



--------------------------------------------------------------------------------

(ii) That they have examined the Pricing Disclosure Package and the Offering
Circular, and, in their opinion, (A) the Pricing Disclosure Package, as of the
Applicable Time, and the Offering Circular, as of its date and as of the Closing
Date, did not and do not contain any untrue statement of a material fact and did
not and do not omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and (B) since the date of the Pricing Disclosure Package and the
Offering Circular, no event has occurred which should have been set forth in a
supplement or amendment to the Pricing Disclosure Package and the Offering
Circular; and

(iii) To the effect of Section 7(h) (provided that no representation with
respect to the judgment of the Representative need be made) and Section 7(j).

(j) Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement there shall not have occurred any of the following:
(i) downgrading shall have occurred in the rating accorded the Company’s debt
securities by any “nationally recognized statistical rating organization,” as
that term is used by the Commission in Section 15E under the Exchange Act, or
(ii) such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Company’s debt securities.

(k) The Notes shall be eligible for clearance and settlement through DTC.

(l) The Company, the Guarantors and the Trustee shall have executed and
delivered the Indenture, and the Initial Purchasers shall have received an
electronic copy thereof, duly executed by the Company, the Guarantors and the
Trustee.

(m) Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement there shall not have occurred any of the following:
(i) (A) trading in securities generally on any securities exchange that has
registered with the Commission under Section 6 of the Exchange Act (including
the New York Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market or the NASDAQ Capital Market), or (B) trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or materially limited or the settlement of such trading generally
shall have been materially disrupted or minimum prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a general moratorium on commercial banking activities shall
have been declared by federal or state authorities, (iii) the United States
shall have become engaged in hostilities, there shall have been an escalation in
hostilities involving the United States or there shall have been a declaration
of a national emergency or war by the United States, or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions, including, without limitation, as a result of terrorist
activities after the date hereof (or the effect of international conditions on
the financial markets in the United States shall be such), or any other calamity
or crisis either within or outside the United

 

23



--------------------------------------------------------------------------------

States, in each case, as to make it, in the judgment of the Representative,
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Notes being delivered on the Closing Date on the terms and in the manner
contemplated in the Offering Circular or that, in the good faith judgment of the
Representative, would materially and adversely affect the markets for the Notes.

(n) On the date hereof and on the Closing Date, the Company shall have furnished
to the Initial Purchasers a certificate satisfactory to the Representative,
dated as of such date, of the Chief Financial Officer of the Company certifying
as to certain financial information of the Company, the Guarantors and their
respective subsidiaries in the form set forth in Exhibit B hereto contained in
the Pricing Disclosure Package and the Offering Circular, as applicable.

(o) On or prior to the Closing Date, the Company and the Guarantors shall have
furnished to the Initial Purchasers such further certificates and documents as
the Initial Purchasers may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

8. Indemnification and Contribution.

(a) The Company and each of the Guarantors, hereby agree, jointly and severally,
to indemnify and hold harmless each Initial Purchaser, its affiliates,
directors, officers and employees and each person, if any, who controls any
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof (including, but
not limited to, any loss, claim, damage, liability or action relating to
purchases and sales of Notes), to which that Initial Purchaser, affiliate,
director, officer, employee or controlling person may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained (A) in any Free Writing Offering
Document, the Preliminary Offering Circular, the Pricing Disclosure Package or
the Offering Circular or in any amendment or supplement thereto, (B) in any Blue
Sky application or other document prepared or executed by the Company or any
Guarantor (or based upon any written information furnished by the Company or any
Guarantor) specifically for the purpose of qualifying any or all of the Notes
under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”), or (C) in any materials or information provided to investors by,
or with the approval of, the Company or any Guarantor in connection with the
marketing of the offering of the Notes, including any road show or investor
presentations made to investors by the Company (whether in person or
electronically) (“Marketing Materials”), or (ii) the omission or alleged
omission to state in any Free Writing Offering Document, the Preliminary
Offering Circular, the Pricing Disclosure Package or the Offering Circular, or
in any amendment or supplement thereto, or in any Blue Sky Application or in any
Marketing Materials, any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and shall reimburse each Initial Purchaser and each such affiliate,
director, officer, employee or

 

24



--------------------------------------------------------------------------------

controlling person promptly upon demand for any legal or other expenses
reasonably incurred by that Initial Purchaser, affiliate, director, officer,
employee or controlling person in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the Company and the
Guarantors shall not be liable in any such case to the extent that any such
loss, claim, damage, liability or action arises out of, or is based upon, any
untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Offering Circular, the Pricing Disclosure Package or
Offering Circular, or in any such amendment or supplement thereto, or in any
Blue Sky Application or in any Marketing Materials, in reliance upon and in
conformity with written information concerning such Initial Purchaser furnished
to the Company through the Representative by or on behalf of any Initial
Purchaser specifically for inclusion therein, which information consists solely
of the information specified in Section 8(e). The foregoing indemnity agreement
is in addition to any liability that the Company or the Guarantors may otherwise
have to any Initial Purchaser or to any affiliate, director, officer, employee
or controlling person of that Initial Purchaser.

(b) Each Initial Purchaser, severally and not jointly, hereby agrees to
indemnify and hold harmless the Company and each of the Guarantors, their
respective officers and employees, each of their respective directors, and each
person, if any, who controls the Company or any Guarantor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof, to which the Company, any Guarantor or any such director,
officer, employee or controlling person may become subject, under the Securities
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained (A) in any Free Writing Offering
Document, Preliminary Offering Circular, the Pricing Disclosure Package or the
Offering Circular or in any amendment or supplement thereto, (B) in any Blue Sky
Application, or (C) in any Marketing Materials, or (ii) the omission or alleged
omission to state in any Free Writing Offering Document, Preliminary Offering
Circular, the Pricing Disclosure Package or the Offering Circular, or in any
amendment or supplement thereto, or in any Blue Sky Application or in any
Marketing Materials any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, but in each case only to the extent that the untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning such Initial
Purchaser furnished to the Company through the Representative by or on behalf of
that Initial Purchaser specifically for inclusion therein, which information is
limited to the information set forth in Section 8(e). The foregoing indemnity
agreement is in addition to any liability that any Initial Purchaser may
otherwise have to the Company, any Guarantor or any such director, officer,
employee or controlling person.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under paragraphs (a) or (b) above except to the extent it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure and;

 

25



--------------------------------------------------------------------------------

provided, further, that the failure to notify the indemnifying party shall not
relieve it from any liability that it may have to an indemnified party otherwise
than under paragraphs (a) or (b) above. If any such claim or action shall be
brought against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party. After notice from the indemnifying party
to the indemnified party of its election to assume the defense of such claim or
action, the indemnifying party shall not be liable to the indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
the indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that the Initial
Purchasers shall have the right to employ counsel to represent jointly the
Initial Purchasers and their respective directors, officers, employees and
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Initial Purchasers against the
Company or any Guarantor under this Section 8, if (i) the Company , the
Guarantors and the Initial Purchasers shall have so mutually agreed; (ii) the
Company and the Guarantors have failed within a reasonable time to retain
counsel reasonably satisfactory to the Initial Purchasers; (iii) the Initial
Purchasers and their respective directors, officers, employees and controlling
persons shall have reasonably concluded, based on the advice of counsel, that
there may be legal defenses available to them that are different from or in
addition to those available to the Company and the Guarantors; or (iv) the named
parties in any such proceeding (including any impleaded parties) include both
the Initial Purchasers or their respective directors, officers, employees or
controlling persons, on the one hand, and the Company and the Guarantors, on the
other hand, and representation of both sets of parties by the same counsel would
present a conflict due to actual or potential differing interests between them,
and in any such event the fees and expenses of such separate counsel shall be
paid by the Company and the Guarantors and the Company and the Guarantors shall
no longer have the right to assume the defense of any such claim or action. No
indemnifying party shall (x) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include a statement as to, or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party,
or (y) be liable for any settlement of any such action effected without its
written consent (which consent shall not be unreasonably withheld), but if
settled with the consent of the indemnifying party or if there be a final
judgment of the plaintiff in any such action, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment.

(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be

 

26



--------------------------------------------------------------------------------

appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, from the
offering of the Notes, or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, with respect to the statements or omissions
that resulted in such loss, claim, damage or liability, or action in respect
thereof, as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, with respect to such offering shall be deemed
to be in the same proportion as the total net proceeds from the offering of the
Notes purchased under this Agreement (before deducting expenses) received by the
Company and the Guarantors, on the one hand, and the total discounts and
commissions received by the Initial Purchasers with respect to the Notes
purchased under this Agreement, on the other hand, bear to the total gross
proceeds from the offering of the Notes under this Agreement as set forth on the
cover page of the Offering Circular. The relative fault shall be determined by
reference to whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company, the Guarantors or the Initial Purchasers, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such statement or omission. For purposes of the preceding
two sentences, the net proceeds deemed to be received by the Company shall be
deemed to be also for the benefit of the Guarantors, and information supplied by
the Company shall also be deemed to have been supplied by the Guarantors. The
Company, the Guarantors, and the Initial Purchasers agree that it would not be
just and equitable if contributions pursuant to this Section 8(d) were to be
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage or liability, or action in respect thereof, referred to above in this
Section 8(d) shall be deemed to include, for purposes of this Section 8(d), any
documented legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8(d), no Initial Purchaser shall
be required to contribute any amount in excess of the amount by which the net
proceeds from the sale to Eligible Purchasers of the Notes initially purchased
by it exceeds the amount of any damages that such Initial Purchaser has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
as provided in this Section 8(d) are several in proportion to their respective
purchase obligations and not joint.

(e) The Initial Purchasers severally confirm and the Company and the Guarantors
acknowledge and agree that the statements with respect to (i) the table setting
forth the principal amount of the Notes to be purchased by each of the Initial
Purchasers in the “Plan of Distribution” section of the Offering Circular,
(ii) the offering of the Notes by the Initial Purchasers set forth in the second
sentence of paragraph 23 (being the paragraph immediately following the
paragraph entitled “—Selling Restrictions—Japan”) of the “Plan of Distribution”
section of the Offering Circular, and (iii) the information relating to
stabilization transactions set forth in paragraphs 25 and 26 (being the third
and fourth paragraphs following the paragraph

 

27



--------------------------------------------------------------------------------

entitled “—Selling Restrictions—Japan”) of the “Plan of Distribution” section of
the Offering Circular are correct and constitute the only information concerning
such Initial Purchasers furnished in writing to the Company or any Guarantor by
or on behalf of the Initial Purchasers specifically for inclusion in the
Preliminary Offering Circular, the Pricing Disclosure Package and the Offering
Circular or in any amendment or supplement thereto or in any Blue Sky
Application or in any Marketing Materials.

9. Defaulting Initial Purchasers.

(a) If, on the Closing Date, any Initial Purchaser defaults in its obligations
to purchase the Notes that it has agreed to purchase under this Agreement, the
remaining non-defaulting Initial Purchasers may in their discretion arrange for
the purchase of such Notes by the non-defaulting Initial Purchasers or other
persons satisfactory to the Company on the terms contained in this Agreement.
If, within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such Notes,
then the Company shall be entitled to a further period of 36 hours within which
to procure other persons satisfactory to the non-defaulting Initial Purchasers
to purchase such Notes on such terms. In the event that within the respective
prescribed periods, the non-defaulting Initial Purchasers notify the Company
that they have so arranged for the purchase of such Notes, or the Company
notifies the non-defaulting Initial Purchasers that it has so arranged for the
purchase of such Notes, either the non-defaulting Initial Purchasers or the
Company may postpone the Closing Date for up to five full business days in order
to effect any changes that in the opinion of counsel for the Company or counsel
for the Initial Purchasers may be necessary in the Pricing Disclosure Package,
the Offering Circular or in any other document or arrangement, and the Company
agrees to promptly prepare any amendment or supplement to the Pricing Disclosure
Package or the Offering Circular that effects any such changes. As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context requires otherwise, any party not listed in
Schedule I hereto that, pursuant to this Section 9, purchases Notes that a
defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Notes, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Notes that such Initial Purchaser agreed to
purchase hereunder plus such Initial Purchaser’s pro rata share (based on the
principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made; provided that the
non-defaulting Initial Purchasers shall not be obligated to purchase more than
110% of the aggregate principal amount of Notes that they agreed to purchase on
the Closing Date pursuant to the terms of Section 3.

(c) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the

 

28



--------------------------------------------------------------------------------

Notes, or if the Company shall not exercise the right described in paragraph
(b) above, then this Agreement shall terminate without liability on the part of
the non-defaulting Initial Purchasers. Any termination of this Agreement
pursuant to this Section 9 shall be without liability on the part of the Company
or the Guarantors, except that the Company and each of the Guarantors will
continue to be liable for the payment of expenses as set forth in Sections 6 and
11 and except that the provisions of Section 8 shall not terminate and shall
remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

10. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Company prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Sections 7(h), 7(j) or 7(m) shall have occurred
or if the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement.

11. Reimbursement of Initial Purchasers’ Expenses. If (a) the Company for any
reason fails to tender the Notes for delivery to the Initial Purchasers, or
(b) the Initial Purchasers decline to purchase the Notes for any reason
permitted under this Agreement, the Company and the Guarantors shall reimburse
the Initial Purchasers for all reasonable out-of-pocket expenses (including fees
and disbursements of counsel for the Initial Purchasers) incurred by the Initial
Purchasers in connection with this Agreement and the proposed purchase of the
Notes, and upon demand the Company and the Guarantors shall pay the full amount
thereof to the Initial Purchasers. If this Agreement is terminated pursuant to
Section 9 by reason of the default of one or more Initial Purchasers, the
Company and the Guarantors shall not be obligated to reimburse any defaulting
Initial Purchaser on account of those expenses.

12. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a) if to any Initial Purchasers, shall be delivered or sent by hand delivery,
mail, overnight courier, e-mail or facsimile transmission to Credit Suisse
Securities (USA) LLC, Eleven Madison Avenue, New York, New York 10010,
Attention: IBCM-Legal; (with a copy to Latham & Watkins LLP, 885 Third Avenue,
New York, New York 10022, Attention: Peter M. Labonski (e-mail:
peter.labonski@lw.com);

(b) if to the Company or any Guarantor, shall be delivered or sent by mail,
telex, overnight courier, e-mail or facsimile transmission to Platform Specialty
Products Corporation, 245 Freight St, Waterbury, CT 06702, Attention: John E.
Capps (Fax: 561-615-8362) (e-mail: john.capps@pspcorporate.com) (with a copy to
Kane Kessler, P.C., 1350 Avenue of the Americas, New York, New York 10019,
Attention: Robert L. Lawrence (e-mail: rlawrence@kanekessler.com); Mitchell D.
Hollander (e-mail: mhollander@kanekessler.com));

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company and the Guarantors shall be entitled to act
and rely upon any request, consent, notice or agreement given or made on behalf
of the Initial Purchasers by the Representative.

 

29



--------------------------------------------------------------------------------

13. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Company, the
Guarantors and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
the representations, warranties, indemnities and agreements of the Company and
the Guarantors contained in this Agreement shall also be deemed to be for the
benefit of affiliates, directors, officers and employees of the Initial
Purchasers and each person or persons, if any, controlling any Initial Purchaser
within the meaning of Section 15 of the Securities Act. Nothing in this
Agreement is intended or shall be construed to give any person, other than the
persons referred to in this Section 13, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.

14. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Notes and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of any of them or any person controlling any of them.

15. Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means any day on which the New
York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.

16. Governing Law & Venue. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The Company, each of the
Guarantors and each of the Initial Purchasers agree that any suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in any State or U.S. federal court in The
City of New York and County of New York, and waives any objection that such
party may now or hereafter have to the laying of venue of any such proceeding,
and irrevocably submits to the exclusive jurisdiction of such courts in any
suit, action or proceeding.

17. Waiver of Jury Trial. The Company, the Guarantors and each of the Initial
Purchasers hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

18. No Fiduciary Duty. The Company and the Guarantors acknowledge and agree that
in connection with this offering, or any other services the Initial Purchasers
may be deemed to be providing hereunder, notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (a) no fiduciary or agency relationship between the Company, any
Guarantor and any other person, on the one hand, and the Initial Purchasers, on
the other,

 

30



--------------------------------------------------------------------------------

exists; (b) the Initial Purchasers are not acting as advisors, expert or
otherwise, to the Company or the Guarantors, including, without limitation, with
respect to the determination of the purchase price of the Notes, and such
relationship between the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Initial
Purchasers may have to the Company and the Guarantors shall be limited to those
duties and obligations specifically stated herein; (d) the Initial Purchasers
and their respective affiliates may have interests that differ from those of the
Company and the Guarantors; and (e) the Company and the Guarantors have
consulted their own legal and financial advisors to the extent they deemed
appropriate. The Company and the Guarantors hereby waive any claims that the
Company and the Guarantors may have against the Initial Purchasers with respect
to any breach of fiduciary duty in connection with the Notes.

19. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

20. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

[Signature Page to Follow]

 

31



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement by and among the Company,
the Guarantors and the Initial Purchasers, please indicate your acceptance in
the space provided for that purpose below.

 

Very truly yours,

 

PLATFORM SPECIALTY PRODUCTS CORPORATION

By   /s/ Mark Gibbens

Name: Mark Gibbens

Title:   Corporate Treasurer

 

MACDERMID, INCORPORATED By:   /s/ Scot R. Benson

Name: Scot R. Benson

Title:   President

 

MACDERMID AMERICAS ACQUISITIONS INC. By:   /s/ Scot R. Benson

Name: Scot R. Benson

Title:   Director

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

ALENT USA HOLDING, INC.

ALENT INVESTMENTS, INC.

ALENT, INC.

AR MEXICAN HOLDINGS, INC.

AUTOTYPE HOLDINGS (USA) INC.

BAYPORT CHEMICAL SERVICE, INC.

CANNING GUMM, LLC

COMPUGRAPHICS U.S.A. INC.

ECHO INTERNATIONAL, INC.

EI LIQUIDATION, INC.

MACDERMID ANION, INC.

MACDERMID ACUMEN, INC.

MACDERMID AUTOTYPE INCORPORATED

MACDERMID BRAZIL, INC.

MACDERMID ENTHONE INC.

MACDERMID ENTHONE AMERICA LLC

MACDERMID GRAPHICS SOLUTIONS, LLC

MACDERMID GROUP, INC.

MACDERMID HOLDINGS, LLC

MACDERMID HOUSTON, INC.

MACDERMID INTERNATIONAL INVESTMENTS, LLC

MACDERMID INVESTMENT CORP.

MACDERMID OFFSHORE SOLUTIONS, LLC

MACDERMID OVERSEAS ASIA LIMITED

MACDERMID PRINTING SOLUTIONS ACUMEN, INC.

MACDERMID SOUTH AMERICA, INCORPORATED

MACDERMID SOUTH ATLANTIC, INCORPORATED

MACDERMID TEXAS, INC.

MACDERMID US HOLDINGS, LLC

MRD ACQUISITION CORP.

NAPP PRINTING PLATE DISTRIBUTION, INC.

NAPP SYSTEMS INC.

OMI INTERNATIONAL CORPORATION

PLATFORM DELAWARE HOLDINGS, INC.

SPECIALTY POLYMERS, INC.

W. CANNING INC.

W. CANNING USA, LLC

 

By:   /s/ John Connolly

Name: John Connolly

Title: President

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

DUTCH AGRICULTURAL INVESTMENT PARTNERS LLC

MACDERMID AGRICULTURAL SOLUTIONS, INC.

MACDERMID MAS LLC By:   /s/ Todd Zagorec

Name:   Todd Zagorec Title:   Secretary

DYNACIRCUITS, LLC By:   MacDermid, Incorporated, its member By:   /s/ Scot R.
Benson

Name:   Scot R. Benson Title:   President

By:   Echo International, Inc., its member By:   /s/ John Connolly

Name:   John Connolly Title:   President

MACDERMID INTERNATIONAL PARTNERS

By:   MacDermid, Incorporated, its partner By:   /s/ Scot R. Benson

Name:   Scot R. Benson Title:   President

By:   MacDermid Overseas Asia Limited, its partner By:   /s/ John Connolly

Name:   John Connolly Title:   President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

W. CANNING LTD. By:   MacDermid Houston, Inc., its General Partner By:   /s/
John Connolly

Name:   John Connolly Title:   President

By:   MacDermid Texas, Inc., its Limited Partner By:   /s/ John Connolly

Name:   John Connolly Title:   President

ARYSTA LIFESCIENCE MANAGEMENT COMPANY, LLC By:   /s/ Todd Zagorec

Name:   Todd Zagorec Title:   Manager

ARYSTA LIFESCIENCE NA HOLDING LLC By:   Arysta LifeScience Japan Holdings Godo
Kaisha, its sole member By:   MacDermid Agricultural Solutions, Inc., its
managing member By:   /s/ Todd Zagorec

Name:   Todd Zagorec Title:   Secretary

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

ARYSTA LIFESCIENCE NORTH AMERICA, LLC By:   /s/ Rico Toft Christensen Name: Rico
Toft Christensen Title: President

 

ROCKVILLE VENTURE, LLC By:   MacDermid, Incorporated, its sole member

 

By:   /s/ Scot R. Benson Name: Scot R. Benson Title: President

 

VERNON-ROCKVILLE VENTURE, LLC By:   Rockville Venture, LLC, its sole member By:
  MacDermid, Incorporated, its sole member

 

By:   /s/ Scot R. Benson Name: Scot R. Benson Title: President

 

ALPHA ASSEMBLY SOLUTIONS INC. By:   /s/ John Connolly Name: John Connolly Title:
Vice President

 

ARYSTA LIFESCIENCE AMERICA INC. By:   /s/ Toyokazu Matsumoto Name: Toyokazu
Matsumoto Title: President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted: Credit Suisse Securities (USA) LLC Acting on behalf of itself and as
the Representative of the several Initial Purchasers By:   /s/ Spyros Svoronos  
Name: Spyros Svoronos   Title: Managing Director

 

[Signature Page to Purchase Agreement]